 

 



 

Exhibit 10.14.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is effective as of June 2, 2016, by and between Air Methods
Corporation, a Delaware corporation (the “Company”) and Michael D. Allen
(“Executive”). Reference is made to that certain Amended and Restated Employment
Agreement by and between the Company and Executive made as of September 24, 2012
(the “Employment Agreement”). All capitalized terms not defined herein shall
have the meanings assigned to such terms in the Employment Agreement. The
Company and Executive are referred to in this Amendment collectively as the
“Parties.”

 

WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

1.          Amendment to Section 1. Section 1 of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

 

“1.          Employment Period. The Company hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth.  Subject to termination as provided herein, the initial
term of Executive’s employment hereunder shall continue through August 31, 2014
(the “Initial Term”).  Upon expiration of the Initial Term and each Renewal
Term, this Agreement will automatically renew for subsequent one (1) year terms
(each a “Renewal Term”) unless either the Company or Executive provides ninety
(90) days’ advance written notice to the other party that such party does not
wish to renew the Agreement for a subsequent Renewal Term; provided that for the
Renewal Term from September 1, 2016 through August 31, 2017, if either the
Company or Executive does not wish to renew the Agreement for such Renewal Term,
either the Company or Executive must provide written notice to the other party
on or before July 2, 2016.  In the event either party gives notice of nonrenewal
pursuant to this Section 1, this Agreement will expire at the end of the then
current term. The Initial Term and each subsequent Renewal Term are referred to
collectively as the “Employment Period”.   Executive and the Company acknowledge
that, except as may otherwise be provided by this Agreement or under any other
written agreement between Executive and the Company, the employment of Executive
by the Company is “at will” and Executive’s employment may be terminated by
either Executive or the Company at any time for any reason, or no reason.”

 

2.          No Other Changes. Except as modified or supplemented by this
Amendment, the Employment Agreement remains unmodified and in full force and
effect.

 

 

 

 

3.Miscellaneous.

 

(a)          Governing Law. This Amendment and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.  Each party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.

 

(b)          Binding Effect. This Amendment is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.

 

(c)          Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

(d)          Savings Clause. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment or the Employment Agreement which
can be given effect without the invalid provisions or applications and to this
end the provisions of this Amendment or the Employment Agreement are declared to
be severable.

 

[Signature page follows.]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to
Amended and Restated Employment Agreement to be executed as of the date first
above written.

 

  AIR METHODS CORPORATION             By: /s/ Aaron D. Todd     Name: Aaron D.
Todd     Title: Chief Executive Officer  

 

  EXECUTIVE:           /s/ Michael D. Allen     Michael D. Allen  

 

 

